Citation Nr: 0601213	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-25 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder or 
arm disability.

2.  Entitlement to a compensable rating for residuals of a 
right mastectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

During the pendency of these claims, the veteran has referred 
to scarring as something that should be service connected.  
It is unclear which scarring the veteran means.  He has 
scarring of the right breast area as a result of the in-
service mastectomy that the RO has previously treated as one 
of the residuals of the surgery, which are currently service 
connected.  The Board will address the service-connected 
residuals in its analysis of the claim for an increased 
rating and will address any other claimed scarring of the 
right shoulder or arm in its analysis of the service 
connection claim.  


FINDINGS OF FACT

1.  There is no medical diagnosis of a current right shoulder 
or right arm disability, to include scarring.

2.  The veteran underwent a right mastectomy that involved 
partial removal of the right breast without significant 
alteration of size and form; the residuals include faint, 
non-symptomatic scarring.


CONCLUSIONS OF LAW

1.  The veteran does not have a right shoulder or arm 
disability, to include scarring, that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.327, 3.303, 3.304, 
3.310 (2005).

2.  The criteria for a compensable rating for right 
mastectomy residuals have not been met.  38 U.S.C.A. §§ 1114, 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 3.326, 3.327, 3.350, 4.3, 4.7, 4.116 (Diagnostic Code 
7626), 4.118 (Diagnostic Codes 7801, 7802, 7803, 7804, 7805) 
(2005); 38 C.F.R. § 4.118 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  
In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

In this instance, the Board finds that all notification and 
development action needed to render a decision as to the 
claims on appeal has been accomplished.

In this respect, through an October 2002 notice letter and a 
statement of the case (SOC) in August 2003, the RO notified 
the veteran and his representative of the legal criteria 
governing his claims, the evidence that had been considered 
in connection with his claims, and the bases for the denial 
of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the October 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
October 2002 notice letter requested the veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

The Board also notes that although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the issues on appeal.  The 
veteran's service medical records have been obtained and 
associated with the claims file, as have treatment records 
from the VA Medical Center (VAMC) in St. Louis, Missouri.  
Additionally, in November 2002, the veteran underwent a VA 
examination in relation to his claims, the report of which is 
of record.

In addition, the veteran contends that he should be scheduled 
for another VA examination.  Reexamination should be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a) (2005).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.  The veteran in this case was previously 
afforded a VA examination in November 2002 with respect to 
the issues here on appeal.  As such, further examination is 
not necessary because, as discussed below, there exists 
sufficient medical evidence to decide the veteran's claims.  
See 38 C.F.R. § 3.326(b) (2005).

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Service Connection

The Board notes initially that the RO has considered the 
veteran's claim for service connection for a right shoulder 
or right arm disability as directly related to service, and 
as secondary to the veteran's service-connected residuals of 
a right mastectomy.  The Board will likewise consider these 
theories of entitlement.

Service connection may be established on a direct basis for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  See also 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
for the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection presupposes a diagnosis of current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection for residuals of the veteran's right 
mastectomy was established in June 1997.

A review of the veteran's treatment records and medical 
examinations reveals no current complaint, treatment, or 
diagnosis of a right shoulder or arm disability, including 
any scar.  A VA examination of the veteran's right breast in 
November 2002 provided no indication that the right 
mastectomy caused or aggravated a right shoulder or arm 
disability.  Service medical records likewise do not refer to 
any right shoulder or arm disability.

Because there is no medical diagnosis of a current disability 
of a right shoulder or arm disability, to include a scar, the 
Board finds that there is no basis on which service 
connection might be allowed, on either a direct or secondary 
basis, and entitlement to that benefit is not established.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
veteran's complaints of experiencing symptoms in these areas 
do not suffice.  Competent medical evidence is required for a 
diagnosis.  VA examiners have examined the veteran and found 
no diagnosed disability.  The preponderance of the evidence 
is therefore against this claim.

B.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's right mastectomy is evaluated as noncompensable 
(zero percent disabling) under 38 C.F.R. § 4.116, Diagnostic 
Code 7626 (breast surgery).  Diagnostic Code 7626 provides 
for a noncompensable rating following wide local excision, 
without significant alteration of size or form, of one or 
both breasts.  A rating of 30 percent is warranted following 
simple mastectomy or wide local excision of one breast with 
significant alteration of size or form.  The Note to 
Diagnostic Code 7626 provides the following:  "wide local 
excision" (including partial mastectomy, lumpectomy, 
tylectomy, segmentectomy, and quadrantectomy) means removal 
of a portion of the breast tissue; and "simple (or total) 
mastectomy" means removal of all of the breast tissue, 
nipple, and a small portion of the overlying skin, but lymph 
nodes and muscles are left intact.

The veteran's service medical records (SMRs) show that, in 
November 1951, he underwent a right mastectomy while in 
service, described as "complete, simple, for gynecomastia."  
No further information regarding the operation is associated 
with the SMRs.

A VA medical examiner, in May 1980, noted a two-and-a-half 
inch transverse surgical scar over the right breast.  The 
examiner also noted that there was a moderate amount of 
puckering of the right nipple at the time and that the 
veteran had a benign tumor removed from his right breast 
several years prior.  In August 1996, the veteran underwent a 
mammography, which revealed a partial removal of the right 
breast.  The radiologist also reported there was no evidence 
of discrete mass, malignant microcalcifications, skin 
thickening, or nipple retraction of the breast.  The veteran 
underwent a VA mammary examination in March 1997 at the VA 
Medical Center (VAMC) in St. Louis, Missouri.  The examiner 
reviewed the veteran's medical records and stated that the 
veteran was "status post surgery, mastectomy of the right 
breast and it is normal."

In November 2002, the veteran was afforded an examination at 
the St. Louis VAMC regarding his right mastectomy.  After a 
complete review of the claims file, upon examination, the 
examiner stated as follows:

[T]here is a noted defect of the right areolar 
area with some slight skin folding.  There is a 
faint 7 cm horizontal scar just inferior to the 
areolar.  There is some slight depression in the 
subareolar region.  There is no tenderness with 
palpation.  There are no masses.  On examination 
of the right axillary region, there is a faint 6 
cm horizontal scar barely visible.  No 
hypertrophy or induration.  There is increase in 
the fatty tissue in the axillary region, slightly 
more than on the left.  The right upper extremity 
shows full range of motion with the strength 
slightly decreased, 4/5 to 5/5 on the left.  The 
biceps are both measured at 29 cm.

The examiner diagnosed the veteran with "status post simple 
right mastectomy due to gynecomastia with minimal scarring.  
No functional impairment."

The Board finds that the medical evidence indicates the 
veteran underwent a partial right mastectomy and not a simple 
or total mastectomy as defined by Diagnostic Code 7626.  Even 
though the most recent examiner described the operation as a 
simple mastectomy, it appears to be merely a reiteration of 
the language used in the SMRs and by the RO.  The same 
examiner omitted the word "complete" from his diagnosis of 
the veteran's right mastectomy, indicating the surgery was 
partial in nature.  Additionally, the March 1997 VA examiner 
identified the surgery as a mastectomy, without qualifying it 
as simple or total.  Most importantly, radiological evidence 
(the August 1996 mammography) showed only a partial removal 
of the right breast, and not a complete removal of the 
breast, as required under the diagnostic code definition of 
simple mastectomy.  Furthermore, the definition for simple 
mastectomy includes removal of the nipple and a small portion 
of the overlying skin.  As stated above, the May 1980 
examination demonstrated that the nipple was still intact.  
There is also no medical evidence indicating the removal of 
any overlying skin.  Therefore, the greater weight of the 
evidence indicates that the right mastectomy was not 
"simple" or "total" in nature, but was partial, which 
falls within the definition of "wide local excision" under 
Diagnostic Code 7626.

A rating evaluation of 30 percent is not warranted for the 
veteran's right mastectomy, as there is no medical evidence 
of significant alteration of size or form of the right 
breast.  The VA examiner in March 1997 stated the right 
breast was normal.  The November 2002 examiner reported 
neither tenderness nor functional impairment.  Both reports 
indicated the area did not bother the veteran much and that 
he had no complaints or problems with the right breast.  
Therefore, since the medical evidence does not show that 
there was a significant alteration of the right breast size 
due to the mastectomy, a noncompensable rating is warranted.  
See 38 C.F.R. § 4.116.

Diagnostic Code 7626 also mandates that consideration should 
be made as to whether a veteran is entitled to special 
monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) (West 
Supp. 2005) and 38 C.F.R. § 3.350 (2005).  SMC is payable, in 
the case of a woman veteran, for loss of 25 percent or more 
of tissue from a single breast or both breasts in combination 
(including loss by mastectomy or partial mastectomy).  
38 C.F.R. § 3.350(a) (2005) (emphasis added).  Thus, as the 
aforementioned statute authorizes this SMC benefit only for 
female veterans, the VA has no legal authority to award SMC 
to male veterans based upon the anatomical loss of a breast 
or breast tissue.

There are scars that are also residuals from the veteran's 
right mastectomy.  According to the medical evidence, the 
scars are faint and barely visible, non-symptomatic, and not 
tender.  The scars do not cause functional loss.  Therefore, 
the residual scars from the veteran's right mastectomy do no 
warrant a separate compensable rating.  (Whether rated under 
old or new rating criteria made effective from August 30, 
2002, there is no basis for award of a compensable rating, 
which is payable for painful scarring, scarring causing 
functional loss, unstable scarring, or deep scarring of an 
area exceeding 6 square inches, or superficial scarring of an 
area of 144 square inches or greater.  38 C.F.R. § 4.118 
(2002); 38 C.F.R. § 4.118 (2005).)

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, the Board finds 
that there is no showing that the residuals from the 
veteran's right mastectomy reflect so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to in the August 2003 SOC).  In this 
case, there is no evidence showing that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  In the absence of evidence 
of such factors as those outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
noncompensable rating currently assigned for residuals of a 
right mastectomy is proper, and that the criteria for a 
higher evaluation have not been met.


ORDER

Entitlement to service connection for a right shoulder or 
right arm disability, to include scarring, is denied.

Entitlement to a compensable rating for residuals of a right 
mastectomy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


